department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend b state c state k dollar_figure amount m dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code on date you have been classified as a private_foundation as described in sec_509 of the code our records also indicate that your grant-making procedures were approved in an advance_ruling letter issued by the internal_revenue_service on date in september of you submitted a request for a determination approving modifications to your existing grant-making procedures information previously submitted describing your existing grant-making program disclosed that you will award a limited number of scholarship grants at your present level of funding the number of students being supported thereby will not exceed two or more a year to eligible state of b or c high school undergraduate or graduate students for work at any college or university described in sec_170 of the code the scholarship grants will normally cover tuition books fees and living_expenses however in some cases the grant may be limited to tuition books and fees the award would be for the contemplated period of study subsequent to the grant subject_to satisfactory performance by the applicant applicants may be expected to learn of your scholarship program through high school guidance facilities information forms for setting forth the personal educational and financial data will be sent to applicants upon request the persons who select recipients of scholarships are not in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others awards will not be made to any persons related to the donor’s foundation_manager or any member of the selection committee the candidates will be selected by a selection committee composed of three of your trustees the committee in making its selection of a recipient of a scholarship grant takes into account each applicant’s financial need prior academic performance and performance on standardized college aptitude tests recommendations from instructors and conclusions from personal interviews and references as to the individual’s moral character ability and motivation the selection committee is affirmatively charged not to discriminate in the selection process on the basis of sex race religious or national origin recipients of grants are required to abide by the terms and conditions set forth in a letter you send to each grantee the grantee must indicate his or her acceptance of the letter the terms and conditions include the specific purposes of the grant its duration the total amount of the grant and requirements for reports including due dates for such reports you have adopted as part of your procedures provision of the foundation excise_tax regulations relating to supervision of the use of funds made by the recipients you have also adopted the provision of the regulations relating to the investigation and recovery_of funds diverted from the purposes the grant was intended to finance per your letter dated date you have made the following changes to your scholarship program you have established a supplemental guideline based solely on student merit for applicants seeking an education for certain professions which historically have yielded very modest financial return but entail high levels of service to the public you have identified these professions for this purpose as the ministry teaching law enforcement military service and scientific research with respect to applicants considering these fields of study the committee will not be required to look at the financial need of applicants and can simply look at their merits however if you deem it appropriate you may condition the grant on the applicant’s agreeing to repay the grant should the grantee abandon the proposed curriculum in determining financial need you have updated financial guidelines to adjust for current rates of inflation the revised monetary limit will be set at total family income of less than dollar_figurek plus dollar_figurem for each child under the age of living at home following publication by the bureau of labor statistics united_states department of labor in calendar_year and in each subsequent year of the consumer_price_index for all urban consumers cpi-u for january of that year the aforementioned dollar_figurek income limitation shall be adjusted the adjusted limitation shall equal dollar_figurek times a fraction whose numerator equals the cpi-u for the current january and whose denominator equals the cpi-u for january all other criteria and established procedures will remain unchanged sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent this letter supersedes our previous letter dated date you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice redacted copy of this letter
